Justice Kennedy,
with whom The Chief Justice and Justice Scalia join,
dissenting.
I adhere to the view that we should not vacate a court of appeals' judgment favoring the Government when the Solicitor General disagrees with the reasoning of the court of appeals but defends its result. See Diaz-Albertini v. United States, 498 U. S. 1061, 1061-1063 (1991) (Rehnquist, C. J., dissenting); Alvarado v. United States, 497 U. S. 543, 545-546 (1990) (Rehnquist, C. J., dissenting). That is the position the Government again takes in the case before us, and I dissent from the order granting certiorari, vacating the judgment, and remanding the case.
Miscellaneous Orders. (See also Nos. 90-7225 and 90-7296, ante, p. 16.)*

For the Court’s order amending Rule 39 of the Rules of this Court, see ante, p. 13.